                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

WILLIAM ALLEN MEANS,

                               Plaintiff,

v.                                                        Civil Action No.:     2:20-cv-00561


E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,

                               Defendants.


       NOTICE OF VIDEOTAPED DEPOSITION OF DEFENDANT D. HARVEY

       Please take notice that Plaintiff, William Allen Means, by counsel, L. Danté diTrapano,

Alex McLaughlin, Benjamin D. Adams, and the law firm of Calwell Luce diTrapano, PLLC, and

William C. Forbes, W. Jesse Forbes, and the law firm of Forbes Law Offices, PLLC, will take the

deposition of Defendant D. Harvey on Tuesday, March 30, 2020 at 9:00 a.m. EST at the law firm

of Pullin, Fowler, Flanagan, Brown & Poe, PLLC, 901 Quarrier Street, Charleston, WV 25301

before a certified court reporter, or other person authorized to administer oaths and shall be

recorded by stenographic means. This deposition will continue from day to day until completed.

You are invited to protect your interests, if any.



                                                          WILLIAM ALLEN MEANS,
                                                          By counsel


 /s/Benjamin D. Adams
L. Dante’ diTrapano, Esq. (WVSB #6778)
Alex McLaughlin, Esq. (WVSB #9696)
Benjamin D. Adams, Esq. (WVSB #11454)
Calwell Luce diTrapano PLLC

                                                     1
500 Randolph Street
Charleston, West Virginia 25302
(304) 343-4323
(304) 344-3684 (facsimile)
dditrapano@cldlaw.com
amclaughlin@cldlaw.com
badams@cldlaw.com

and

W. Jesse Forbes, Esq. (WVSB# 9956)
William C. Forbes, Esq. (WVSB# 1238)
Forbes Law Offices, PLLC
1118 Kanawha Blvd., East
Charleston, WV 25301
304-343-4050
304-343-7450 (facsimile)
wjforbes@forbeslawwv.com




                                       2
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


WILLIAM ALLEN MEANS,

               Plaintiff,


v.                                                                 Civil Action No.: 2:20-561

E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,

               Defendants.


                                CERTIFICATE OF SERVICE

       The undersigned, counsel of record for Plaintiff, William Allen Means, does hereby

certify that on this 1st day of March, 2021, a copy of this “Notice of Videotaped Deposition of

Defendant D. Harvey” was served upon all parties via the CM/ECF system:

                                     Duane J. Ruggier, II
                                     Evan S. Olds
                                     PULLIN, FOWLER, FLANAGAN,
                                     BROWN & POE, PLLC
                                     James Mark Building
                                     901 Quarrier Street
                                     Charleston, WV 25301


                                             /s/Benjamin D. Adams
                                             L. Danté diTrapano, Esq. (WVSB#6778)
                                             Alex McLaughlin, Esq. (WVSB# 9696)
                                             Benjamin Adams, Esq. (WVSB# 11454)
                                             CALWELL LUCE DITRAPANO PLLC
                                             Law and Arts Center West
                                             500 Randolph Street
                                             Charleston, WV 25302
                                             Telephone: (304) 343-4323
                                             Facsimile: (304) 344-3684
                                             Counsel for Plaintiff

                                                3
and

W. Jesse Forbes, Esq. (WVSB# 9956)
FORBES LAW OFFICES, PLLC
1118 Kanawha Blvd. East
Charleston, WV 25301
Telephone: (304) 343-4050
Facsimile: (304) 343-7450
Counsel for Plaintiff




  4
